Title: To Thomas Jefferson from Froullé, 17 February 1787
From: Froullé, Jean François
To: Jefferson, Thomas


Paris, 17 Feb. 1787. TJ had informed him that a person of his acquaintance had also received a copy of the work of “Monsieur aDams sur les Constitutions de l’Amerique”; wishes to know if he may be permitted to inquire the name of that person and to borrow his copy while awaiting that ordered for him by TJ from a London bookseller. If his request “n’est point indiscrete” he would like to have a reply by the bearer.
